Citation Nr: 1823498	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sonya Pence, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1991.  

This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran presented sworn testimony at a hearing before the undersigned in December 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  

The Veteran reported at his December 2017 hearing that he has received VA treatment for PTSD since 2012.  The Board's review of the record indicates that records of his VA treatment from this period have not yet been associated with the claim file.  Therefore, any outstanding VA treatment records should be obtained and associated with the claim file on remand.

At his December 2017 hearing, the Veteran reported that he has been in receipt of Social Security disability benefits since 1995.  Significantly, as records pertaining to such Social Security Administration (SSA) benefits are outstanding and will likely yield information relevant both to the severity of the Veteran's disabilities and his income, they must be associated with the claim file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Veteran has submitted VA treatment records from January 2018 that include a PTSD diagnosis under the DSM-V criteria.  The diagnosis is based on the Veteran's reported stressor of service with combat control under MAC Airlift, serving in the United Arab Emirates and Saudi Arabia.  The Veteran also testified at his December 2017 hearing that he travelled to combat areas in a support role setting up communications systems and airlifting in equipment, and that on those occasions he was under fire and in fear of his life.  

As the Veteran has a documented PTSD diagnosis under DSM-V and the clinician making the diagnosis linked it to his claimed stressors, the remaining element in establishing service connection is corroboration of his claimed stressor.  38 C.F.R. § 3.304(f).  The Veteran's service personnel records document his overseas service with Military Airlift Command (MAC), working with communications terminals, and that during his overseas service he travelled to Saudi Arabia, the United Arab Emirates, and other locations.  While the fact of the Veteran's service with an airlift unit and his travel has been established, the Board finds that additional evidence is needed to corroborate the circumstances of the Veteran's service.  However, the Board notes that the Veteran's complete service personnel records (SPRs) do no6 yet appear to have been associated with the claim file.  As those records are outstanding and will likely yield information relevant to the circumstances of the Veteran's service and his claimed stressor, they must be associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from 2012 to present.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Request the Veteran's outstanding service personnel records, including any records of service with the Military Airlift Command (MAC).  All attempts to obtain such records should be clearly documented in the claim file.  If it is determined that those records do not exist or are otherwise unavailable, a formal finding of unavailability should be made and associated with the claim file.  

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




